Name: Commission Regulation (EC) No 1871/96 of 27 September 1996 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector, in respect of the payment of advances
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural policy;  agricultural structures and production;  animal product;  means of agricultural production
 Date Published: nan

 No L 247/26 I EN I Official Journal of the European Communities 28 . 9 . 96 COMMISSION REGULATION (EC) No 1871/96 of 27 September 1996 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector, in respect of the payment of advances THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1 588/96 (2), and in particular Articles 4b (8) and 4d (8) thereof, Whereas Commission Regulation (EEC) No 3886/92 (3), as last amended by Regulation (EC) No 1504/96 (4) lays down certain rules concerning the payment of advances; whereas, given the difficult market situation , an increase in the amount of the advance payment of the special premium and of the suckler cow premium, as well as an earlier initial date for payment of those advances, should be authorized; Whereas the Regulation should enter into force without delay in order to permit the payment of the advances as from 1 October 1996; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 The last subparagraph of Article 44 ( 1 ) of Regulation (EEC) No 3886/92 is replaced by the following: 'However, the advance on the special premium and on the suckler cow premium in respect of the 1996 calendar year may be paid from 1 October 1996 for an amount up to 80 % of those premia.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. I1) OJ No L 206, 16 . 8 . 1996, p. 23 . (3) OJ No L 391 , 31 . 12 . 1992, p . 20 . (4) OJ No L 189, 30 . 7. 1996, p. 77.